EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Dunleavy on May 3, 2022.

The application has been amended as follows: 

(Please refer to the claims document filed on February 7, 2022)

In Claim 21:
Line 5, following “footwear sole” insert --or the removable footwear sole insert--
Line 6, following “footwear sole” insert --or the removable footwear sole insert--
Line 8, following “footwear sole” insert --or the removable footwear sole insert--

In Claim 30:
Line 4, following “footwear sole” insert --or the removable footwear sole insert--
Line 5, following “footwear sole” insert --or the removable footwear sole insert--
Line 7, following “footwear sole” insert --or the removable footwear sole insert--
Line 32, following “lower surface” delete [[does not extend to]] insert --terminates before--
Line 37, following “lower surface” delete [[does not extend to]] insert --terminates before--

In Claim 33:
Line 1, following “claim” delete [[31]] insert --30--

In Claim 50:
Line 2, following “removable footwear sole insert” delete [[corresponds]] insert --is configured to correspond--
Line 4, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--
Line 6, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--

In Claim 51:
Line 2, following “removable footwear sole insert” delete [[corresponds]] insert --is configured to correspond--
Line 4, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--
Line 6, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--

In Claim 52:
Line 4, following “footwear sole” insert --or the removable footwear sole insert--
Line 5, following “footwear sole” insert --or the removable footwear sole insert--
Line 7, following “footwear sole” insert --or the removable footwear sole insert--

In Claim 53:
Line 2, following “removable footwear sole insert” delete [[corresponds]] insert --is configured to correspond--
Line 4, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--
Line 6, following “removable footwear sole insert that” delete [[corresponds]] insert --is configured to correspond--

Claims 21, 24, 27-30, 32, 33 and 42-53 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732